Affirmed and Memorandum Opinion
filed August 19, 2010.
 
In
The
Fourteenth
Court of Appeals

NO. 14-09-00811-CV

LeAnne Nicole
Wells, Appellant 
v.
Douglas Gibson
Wells, Appellee 

On Appeal from
the 328th District Court
Fort Bend County, Texas
Trial Court
Cause No. 09-DCV-169191

 
MEMORANDUM OPINION
In her sole issue on appeal, appellant Leanne Nicole
Wells asserts that the trial court erred in ruling that her appeal of an
associate judge’s entry of the final divorce decree to the referring court was
untimely.  However, the record reflects that appellant waived her right of
appeal to the referring court in writing at the June 18, 2009 hearing before
the associate judge.  See Tex. Fam. Code Ann. § 201.015(g) (Vernon Supp.
2009) (“Before the start of a hearing by an associate judge, the parties may
waive the right of a de novo hearing before the referring court in writing or
on the record.”).  Specifically, appellant signed an agreed order before the
associate judge that states, “I hereby waive any right of appeal to the
referring court pursuant to Section 201.015(g) Texas Family Code.”  Moreover,
this agreed order reflects that the nature of the proceeding was a “Final Decree
of Divorce.”  The associate judge signed the order, noting that the divorce
decree would be entered on July 15, 2009.  An associate judge “may sign a final
order that includes a waiver of the right of appeal pursuant to Section
201.015.”  Id. § 201.007(a)16) (Vernon 2008).
Under these circumstances, we conclude that appellant
waived her right to appeal the associate judge’s order to the referring court. 
We therefore overrule her sole appellate issue and affirm the trial court’s
judgment.
 
PER CURIAM
 




Panel consists of Chief Justice Hedges
and Justices Yates and Boyce.